 Case 2:20-cv-01616-SDW-LDW Document 10 Filed 08/10/20 Page 1 of 1 PageID: 72



  THE ATKIN FIRM, LLC
  Formed in the State of New Jersey
  By:       John C. Atkin, Esq.
  55 Madison Avenue, Suite 400
  Morristown, NJ 07960
  Tel: (973) 314-8010 / Fax: (833) 693-1201
  JAtkin@AtkinFirm.com
  Attorneys for Plaintiff Strike 3 Holdings, LLC

                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY


   STRIKE 3 HOLDINGS, LLC,
                                                        Case No. 2:20-cv-01616-SDW-LDW
                          Plaintiff,

          v.                                                  NOTICE OF VOLUNTARY
                                                            DISMISSAL WITH PREJUDICE
   JOHN DOE, subscriber assigned IP address
   73.193.240.189,

                          Defendant.


         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

  LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

  assigned IP address 73.193.240.189, are voluntarily dismissed with prejudice.


  DATED: August 3, 2020                                Respectfully submitted,

                                                       THE ATKIN FIRM, LLC
                                                       Attorneys for Plaintiff,
SO ORDERED.                                            Strike 3 Holdings, LLC
s/Susan D. Wigenton
Hon. Susan D. Wigenton                                 /s/ John C. Atkin, Esq.
United States District Judge                           John C. Atkin, Esq.
Dated: August 10, 2020




                                                   1
